Cook, J.,
dissenting. I respectfully dissent from that portion of the majority’s opinion that reverses the summary judgment granted in favor of Marathon Oil Co. (“Marathon”) on issues related to strict products liability and failure to warn. In arriving at its conclusion that summary judgment was improperly awarded to Marathon at the trial court level, the majority appears to bypass the primary step of determining whether Marathon is a manufacturer of vapor recovery systems (“VRS”) within the meaning of R.C. 2307.71(1). Because the evidence placed before the trial court compels a conclusion that Marathon is not a manufacturer of VRS within the meaning of R.C. 2307.71(1), I would affirm the appellate court’s opinion in all respects.
As defined in R.C. 2307.71(1), a “manufacturer” is “a person engaged in a business to design, formulate, produce, create, make, construct, assemble or rebuild a product or a component of a product.” (Emphasis added.) The language employed in R.C. 2307.71(1) is directly imported from Section 402A of the Restatement of the Law 2d, Torts (1965) 347-348, and is consistent with the Restatement’s public policy designs.
In supplying the requirement that one must be “engaged in a business” in order to be classified as a manufacturer and concomitantly to become subject to the particularized liability scheme of R.C. 2307.71 through 2307.80, it is clear that the legislature intended to exclude the occasional seller. The public policy rationale that supports the imposition of particularized burdens upon manufacturers of products evinces an intent to allocate the costs of accidental injuries caused by defective products intended for resale upon those who launch such products into the marketplace. Such manufacturers are expected to stand behind their product and may insure against this potential liability and treat the same as a cost of production. See Comments c and/to Section 402A of the Restatement of Torts 2d, supra, at 349-351. Such policy considerations are clearly inapplicable to an occasional seller, by whom sale of a product is isolated and merely incidental to the business in which it is engaged.
The unrebutted evidence placed before the trial court was that Marathon designed the VRS unit in question solely for use at four bulk plants owned and operated by Marathon. No evidence was before the trial court that Marathon ever sold or offered the VRS unit or VRS design for sale other than in connection with a sale or disposition of the bulk plants wherein the VRS unit originally had been installed. In the absence of any evidence demonstrating that Marathon’s design, construction and eventual sale of the VRS unit to Keneco was anything but incidental to an occasional bulk sale of one of its plants, I believe that the *111majority’s further analysis related to Marathon’s asserted liability under R.C. 2307.71 through 2307.80 is unwarranted.
Accordingly, I would affirm the appellate court’s judgment in all respects.
Moyer, C.J., and Wright, J., concur in the foregoing dissenting opinion.